MEMORANDUM **
Ruben Martinez-Zendejas and Monica Maria Godoy-Castanon, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial of their motion to reopen the underlying order of removal. The BIA found that petitioners failed to file a timely motion to reopen within ninety days of the BIA’s underlying decision.
The sole basis for the BIA’s decision was that petitioners’ motion to reopen was filed almost three years past the filing deadline. Petitioners do not raise the issue of timeliness in their opening brief, and they have therefore waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.